DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims filled on 10/19/2021 have been entered and the action follows:

Response to Arguments
Per the applicants amendments to the claims rejections under 35 USC 112 and 35 USC 102 are withdrawn.    
For the amended with the newly added limitations to the independent claims please see the rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11, 14-16 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Trepess (US 2012/0120237) in view of Chen (US 2020/0160099).
With respect to claim 1, Trepess discloses A target tracking method (see Abstract, detecting …feature …..remained in the same position…), comprising:
obtaining feature data of a reference frame of a first image frame, wherein the first image frame and at least one second image frame have a same reference frame; and
determining a position of a tracking target in the first image frame based on the feature data of the reference frame, (see Abstract, comparing the current image with a reference image…… detect image features in current image ….. changes with respect to a corresponding position in the reference image), 
wherein determining the position of the tracking target in the first image frame based on the feature data of the reference frame comprises:
performing feature extraction on the first image frame to obtain feature data of the first image frame; and obtaining the position of the tracking target in the first image frame based on the feature data of the reference frame and the feature data of the first image frame, (see paragraph 0011, ….detect image features in current image ….. position in the reference image… and paragraph 0014 ….image features … changes between a current image and a reference image….), as claimed.
However, Trepess fails to explicitly disclose wherein obtaining the position of the tracking target in the first image frame based on the feature data of the reference frame and the feature data of the first image frame comprises:
connecting the feature data of the first image frame to the feature data of the reference frame to obtain a connection feature wherein the connection feature is a feature obtained based on overlaying of channels of the first image frame and the reference frame; and
obtaining the position of the tracking target in the first image frame based on the connection feature, as claimed.
Chen in the same field teaches connecting the feature data of the first image frame to the feature data of the reference frame to obtain a connection feature wherein the connection feature is a feature obtained based on overlaying of channels of the first image frame and the reference frame; and obtaining the position of the tracking target in the first image frame based on the connection feature, (see paragraph 0059, wherein a map is generated using a convolution calculation “connection feature” of the image features between the local region image “first image” and a second image “overlaying of channels”; and paragraph 0011, finding the blocks of the target image in the reference image, and paragraph 0095, determine the block with the maximum summation as the target block), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of target detection in images.  The teaching of Chen of connecting features can be incorporated in to Trepess system see Abstract, detect image features of current and reference images for suggestion, and modification yields an improve method for searching an accurate image (see paragraph 0031 of Chen) for motivation.  

With respect to claim 4, Trepess further discloses wherein obtaining the position of the tracking target in the first image frame based on the feature data of the reference frame comprises:
obtaining, based on the feature data of the reference frame, relative position information of the tracking target in the first image frame relative to the tracking target in the reference frame; and obtaining the position of the tracking target in the first image frame based on the relative position information and position information of the tracking target in the reference frame, (see paragraph 0011, ….detect image features in current image ….. position in the reference image… and paragraph 0014 ….image features … changes between a current image and a reference image….), as claimed.

With respect to claim 5, Trepess further discloses wherein obtaining the feature data of the reference frame comprises:
obtaining the feature data of the reference frame from a memory, (see paragraph 0010 and 0048) as claimed.

With respect to claim 6, Trepess further discloses determining whether the first image frame is used as an updated reference frame, (see paragraph 0058, reference image is defined as an image captured by the camera a particular period or a particular number of images before the current image) as claimed.  

With respect to claim 7, Trepess further discloses wherein determining whether the first image frame is used as the updated reference frame comprises at least one of:
determining, based on the position of the tracking target in the first image frame and the position of the tracking target in the reference frame, whether the first image frame is used as the updated reference frame; or
determining, based on an interval between the first image frame and the reference frame, whether the first image frame is used as the updated reference frame, (see paragraph 0058, reference image is defined as an image captured by the camera a particular period or a particular number of images before the current image), as claimed.  

Claims 11, 14-16 are rejected for the same reasons as set forth in the rejections of claims 1, 4, 5 and 7, because claims 11, 14-16 are claiming subject matter of similar scope as claimed in claims 1, 4, 5 and 7 respectively.  

Claims 20 and 21-24 are rejected for the same reasons as set forth in the rejections of claim 1 and 4-7 because claims 20 and 21-24 are claiming subject matter of similar scope as claimed in claims 1 and 4-7 respectively.  

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trepess (US 2012/0120237) in view of Chen (US 2020/0160099) and in further view of Wang et al (US 2019/0205694).
With respect to claim 8, Trepess and Chen discloses all the limitations as claimed and as rejected in claim 7 above.  However, Trepess and Chen fail to explicitly disclose wherein determining, based on the position of the tracking target in the first image frame and the position of the tracking target in the reference frame, whether the first image frame is used as the updated reference frame comprises:
determining, based on an intersection over union between a first bounding box of the tracking target in the first image frame and a second bounding box of the tracking target in the reference frame, whether the first image frame is used as the updated reference frame, as claimed.
Wang in the same field teaches determining, based on an intersection over union between a first bounding box of the tracking target in the first image frame and a second bounding box of the tracking target in the reference frame, whether the first image frame is used as the updated reference frame, (see figure 3, and paragraph 0107…first and second bounding box with the intersection over union), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of target detection in images.  The teaching of Wang of bounding box and the intersection over union between the bounding boxes can be incorporated in to the Trepess and Chen system as two images are compared (see Abstract of Trepess) for suggestion, and modification yields a better system to object detection (see paragraph 0002 of Wang) for motivation.  

With respect to claim 9, combination of Trepess, Chen and Wang further discloses wherein determining, based on the intersection over union between the first bounding box of the tracking target in the first image frame and the second bounding box of the tracking target in the reference frame, whether to use the first image frame as the updated reference frame comprises:
in response to the intersection over union between the first bounding box and the second bounding box being less than or equal to a preset threshold, determining that the first image frame is used as the updated reference frame, (see Wang figure 3, and paragraph 0107…union of the bounding boxes is greater than IOU threshold), as claimed.

With respect to claim 10, combination of Trepess, Chen and Wang further discloses storing feature data of the first image frame in response to determining that the first image frame is as the updated reference frame, (see Trepess paragraphs 0066 and 0667), as claimed.

Claims 17-19 are rejected for the same reasons as set forth in the rejections of claims 8-10, because claims 17-19 are claiming subject matter of similar scope as claimed in claims 8-10 respectively.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663